Title: Orders, 22 July 1756
From: Washington, George
To: 



Loudon.
Winchester: Thursday, July 22d 1756.

Mr Gists waggon (and another, if it be found necessary) to be immediately loaded for Conogochieg, with the following Things; videlicet:

               
                  25
                  narrow axes
                  2
                  Saw sets
               
               
                  6
                  broad ditto
                  2
                  Carpenters adzes
               
               
                  4
                  Mattocks
                  2
                  pair of compasses
               
               
                  4
                  Spades
                  2
                  Rules
               
               
                  4
                  Shovels
                  2
                  one & half-inch augres
               
               
                  6
                  Drawing-knives
                  2
                  two-inch augres
               
               
                  6
                  Hammers
                  2
                  half-inch ditto
               
               
                  4
                  Cross-cut saws
                  2
                  Gouges
               
               
                  4
                  Hand-saws
                  2
                  Barrels of Powder
               
               
                  3
                  whip ditto
                  4
                  Boxes of Ball
               
               
                  4
                  cross-cut-saw files
                  
                  
               
               
                  4
                  Hand-saw ditto
                  
                  
               
            

Mr Bullets waggon for Augusta also to be loaded, and dispatched, under escort of Corporal Smith, with the following articles vizt

               
                  60
                  Blankets
                  6
                  Hammers
               
               
                  60
                  Shirts
                  3
                  Whip-saws
               
               
                  60
                  pair of Stockings
                  3
                  whip-saw files
               
               
                  60
                  ditto Shoes
                  2
                  saw sets
               
               
                  6
                  Broad-axes
                  6
                  carpenters compasses
               
               
                  6
                  Mattocks
                  12
                  augres
               
               
                  6
                  Spades
                  4
                  Gouges
               
               
                  6
                  Shovels
                  
                  
               
            
And as soon as the parties are marched for Fort Cumberland and the South-Branch, a Return to be given in of all the men that are left in town; the companies they belong to, &c. and this with the greatest exactness; Also, how they are employed.
Lieutenants Blagg and Williams are to remain in town, until further orders.
The Quarter-master is to see the waggons loaded immediately.
After Orders.
One Subaltern, one Sergeant, one Corporal, one Drummer, and thirty privates, to mount this evening, at retreat beating.
Sentries to be posted around the Town, at the most convenient places, and to be relieved every hour. The Officer of the Guard is to go the rounds sometime in the night; and to send the Sergeant and Corporal to the Sentries, between the Reliefs, to see they are alert; and to examine all the public houses, at relieving and visiting the Sentries, and see that no Soldiers are drinking there.
The Soldiers are all to be under arms this evening, half an hour before retreat-beating; when the officers are to examine their arms, and see they are in good order, that they are complete with ammunition—and must inform them in case of an alarm they are all to repair to the Court-House, and draw up under the Hill, before the court-house door, being the usual alarm-post.
The Adjutant must acquaint all the towns people, that they must not allow the Soldiers to be drunk in their Houses, or sell them any liquor, without an order from a commissioned officer; or else they may depend Colonel Washington will prosecute

them as the act of Assembly directs. This caution must be particularly given to the dutch Baker’s, John Stewart, and Jacob Sowers.
